Exhibit 10.1

FORM OF CHANGE OF CONTROL/SEVERANCE AGREEMENT

This CHANGE OF CONTROL/SEVERANCE AGREEMENT (this “Agreement”), dated as of [•],
is made by and between Waters Corporation (together with all subsidiaries or
affiliates hereinafter referred to as the “Company”) and [•] (the “Executive”)[,
and, as of the date hereof, supersedes in its entirety the Change of
Control/Severance Agreement, dated as of [•] by and between the Company and the
Executive (the “Prior Agreement”)]1.

WHEREAS, the Executive has been hired as [•] of the Company and is expected to
make major contributions to the Company; and

WHEREAS, the Company desires continuity of management; and

WHEREAS, the Executive is willing to render services to the Company subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree as follows:

1. Termination prior to a Change of Control. If, within nine (9) months prior to
a Change of Control (as such term is defined in Section 3(c) below) and
subsequent to the commencement of substantive discussions that ultimately result
in the Change of Control, but prior to such Change of Control, the Company
terminates the Executive’s employment with the Company for a reason other than
Cause (as such term is defined in Section 3(d) below), death or Disability (as
such term is defined in Section 3(e) below), the Company shall, subject to the
Executive’s satisfaction of the Release Condition (as such term is defined in
Section 3 below):

(a) Cash Payment. Pay to the Executive a lump sum amount, following the Change
of Control in the time period set forth in Section 3, equal to the sum of
(i) twenty-four (24) times his or her monthly base salary (at the highest
monthly base salary rate in effect for the Executive in the twelve (12) –month
period prior to the termination of his or her employment) and (ii) an amount
equal to the amount payable pursuant to the immediately preceding clause
(i) times the greater of (x) his or her target bonus percentage under the
Company’s Management Incentive Plan or any successor plan for the year in which
the termination of the Executive’s employment occurs or (y) his or her bonus
percentage theretofore accrued thereunder for that year (based on actual
performance, as determined in good faith by the Compensation Committee of the
Board of Directors of the Company (or its successor) (the “Committee”)); and

 

1  Bracketed language to be included for executives who have existing Change of
Control/Severance Agreements.



--------------------------------------------------------------------------------

(b) Benefits. Pay to the Executive a lump sum amount, following a Change of
Control in the time period set forth in Section 3, equal to the amount the
Company would have paid in premiums under the life, accident, health and dental
insurance plans of the Company in which the Executive and his or her dependents
were participating immediately prior to the termination of his or her employment
for the twenty-four (24) –month period following the date of the Change of
Control, with such lump sum amount payable pursuant to this Section 1(b) to be
determined based on the premium rates in effect at the time of the termination
of the Executive’s employment; and

(c) Equity Arrangements. In the event of a termination of employment described
in this Section 1, and notwithstanding any contrary provisions of the 2012
Equity Incentive Plan (or any predecessor plans or plans that may become the
successors to such plan) and any equity incentive agreements (other than
performance stock units or any other performance-based awards, as provided for
below) entered into between the Company and the Executive pursuant to such plan
or plans or otherwise, cause any such outstanding equity awards that are
unvested or unexercisable and held by the Executive on the date of such
termination of employment to remain outstanding (but not beyond the original
expiration dates of such awards that are stock options or stock appreciation
rights and such awards shall not otherwise vest or become exercisable except as
provided herein) and, subject to a Change of Control occurring within nine
(9) months following such date of such termination, to vest or become
exercisable, as applicable, upon such Change of Control. To the extent a Change
of Control does not occur within such nine (9) -month period, all such equity
awards shall terminate at the end of such period. The performance stock units or
other performance-based awards that the Executive holds, if any, shall be
governed by the applicable award agreement and the 2012 Equity Incentive Plan
(or any predecessor plans or plans that may become the successors to such plan);
and

(d) Qualified Plan Arrangements. On the Change of Control, cause any unvested
portion of any qualified or non-qualified capital accumulation benefits granted
to the Executive under the Waters Investment Plan, Waters Retirement Plan,
Waters 401(k) Restoration Plan, the Waters Retirement Restoration Plan, and the
Waters Health Care Reimbursement Plan for Retirees (or any plans that may become
the successors to such plans), as applicable, to become immediately vested
(subject to applicable law);

provided, however, that any amounts and benefits set forth in this Section 1
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his or her
employment under any plan, program or agreement entered into with, or sponsored
or maintained by, the Company.

2. Termination Following a Change of Control.

If, at any time during a period commencing with a Change of Control and ending
eighteen (18) months after such Change of Control, the Company terminates the
Executive’s employment for a reason other than Cause, death, or Disability or
the Executive terminates employment with the Company for “Good Reason”, the
Company shall, subject to the Executive’s satisfaction of the Release Condition
(as such term is defined in Section 3 below):

 

2



--------------------------------------------------------------------------------

(a) Cash Payment. Pay to the Executive a lump sum amount, within the time period
set forth in Section 3, equal to the sum of (i) twenty-four (24) times his or
her monthly base salary (at the highest monthly base salary rate in effect for
the Executive in the twelve (12) –month period prior to the termination of his
or her employment) and (ii) an amount equal to the amount payable pursuant to
the immediately preceding clause (i) times the greater of (x) his or her target
bonus percentage under the Company’s Management Incentive Plan or any successor
plan for the year in which the termination of the Executive’s employment occurs
or (y) his or her bonus percentage theretofore accrued thereunder for that year
(based on actual performance, as determined in good faith by the Committee); and

(b) Benefits. Pay to the Executive a lump sum amount, following the Executive’s
termination of employment in the time period set forth in Section 3, equal to
the amount the Company would have paid in premiums under the life, accident,
health and dental insurance plans of the Company in which the Executive and his
or her dependents were participating immediately prior to the termination of his
or her employment for the twenty-four (24) –month period following the date of
the termination of the Executive’s employment, with such lump sum amount payable
pursuant to this Section 2(b) to be determined based on the premium rates in
effect at the time of the termination of the Executive’s employment; and

(c) Equity Arrangements. In the event of a termination of employment described
in this Section 2 and notwithstanding any contrary provisions of the 2012 Equity
Incentive Plan (or any predecessor plans or plans that may become the successors
to such plan) and any equity incentive agreements (other than performance stock
units or any other performance-based awards, as provided for below) entered into
between the Company and the Executive pursuant to such plan or plans or
otherwise, cause any such outstanding equity awards that are unvested or
unexercisable and held by the Executive on the date of such termination of
employment to vest or become exercisable, as applicable, upon such termination.
For the avoidance of doubt, the provisions of Sections 9(a), (b) and (c) of the
2012 Equity Incentive Plan (or any similar provisions of any predecessor plan or
successor plan) shall not apply to Executive’s equity awards [granted on or
after December 9, 2016]. The performance stock units or other performance-based
awards that the Executive holds, if any, shall be governed by the applicable
award agreement and the 2012 Equity Incentive Plan (or any plans that may become
the successors to such plan); and

(d) Qualified Plan Arrangements. Cause any unvested portion of any qualified and
non-qualified capital accumulation benefits granted to the Executive under the
Waters Investment Plan, Waters Retirement Plan, Waters 401(k) Restoration Plan,
the Waters Retirement Restoration Plan, and the Waters Health Care Reimbursement
Plan for Retirees (or any plans that may become the successors to such plans),
as applicable, to become immediately vested (subject to applicable law);

provided, however, that any amounts and benefits set forth in this Section 2
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his or her
employment under any plan, program or agreement entered into with, or sponsored
or maintained by, the Company.

 

3



--------------------------------------------------------------------------------

(e) Definition of Good Reason. For purposes of this Section 2, “Good Reason”
shall mean the occurrence (without the Executive’s express written consent) of
one or more of the following events following a Change of Control, as the case
may be:

(i) A material diminution in the Executive’s authority, duties or
responsibilities from his or her authority, duties and responsibilities
immediately prior to the Change in Control; or

(ii) A material reduction in the Executive’s base salary (except for salary
reductions similarly affecting all senior executives of the Company); or

(iii) A material change in the Executive’s place of business (provided, however,
that travel for business purposes consistent with past practices shall not be
considered a change in the place of business for the purpose of this clause
(iii)); or

(iv) A material breach by the Company of any agreement under which the Executive
provides services to the Company, including without limitation Section 3(h) of
this Agreement or any plan of incentive compensation;

provided, that the occurrence of any of the events listed in clauses (i) through
(iv) shall not constitute “Good Reason” unless (x) the Executive shall have
given notice of the event to the Company within ninety (90) days after it first
existed, (y) the Company shall have failed to remedy the condition within thirty
(30) days after the notice, and (z) the Executive actually terminates his or her
employment within thirty (30) days after the expiration of the cure period.

3. General.

(a) Release. Notwithstanding any other provision of this Agreement to the
contrary, benefits shall be payable under this Agreement only if the Executive
enters into a release of claims (the “Release”) substantially in the form
attached hereto as Exhibit A, with such changes only as may be necessary to
comply with applicable law at the time of termination of the Executive’s
employment, within a period of time not to exceed forty-five (45) days from the
date of termination of the Executive’s employment and the Executive does not
revoke such Release (the “Release Condition”). Except as otherwise provided in
Section 3(i) of this Agreement, any payment under this Agreement to be made in a
lump sum shall be paid as soon as administratively practicable following the
date the Release becomes effective, but not later than the date that is sixty
(60) days following the date the Executive’s employment terminates.
Notwithstanding the foregoing, if the date the Executive’s employment terminates
occurs in one taxable year and the date that is sixty (60) days following such
termination date occurs in a second taxable year, to the extent required by
Section 409A of the Internal Revenue Code, as amended (“Section 409A”), such
lump sum payment shall not be made prior to the first day of the second taxable
year. For the avoidance of doubt, if the Executive does not execute the Release
within the period specified in this Section 3(a) or if the Executive revokes the
executed Release within the time period permitted by law, the Executive will not
be entitled to any payments or benefits (including the accelerated vesting of
equity and equity-based

 

4



--------------------------------------------------------------------------------

awards) set forth in this Agreement, any equity and equity-based awards that
vested on account of such termination as provided for in this Agreement shall be
cancelled with no consideration due to the Executive, and neither the Company
nor any of its affiliates will have any further obligations to the Executive
under this Agreement or otherwise.

(b) Termination for Cause. In the event the Executive’s employment with the
Company is terminated by the Company for “Cause”, the Executive’s employment
terminates due to death or Disability, or the Executive terminates his or her
employment with the Company other than during the specific time periods set
forth in Section 2 or for any reason other than Good Reason, the Executive shall
not be entitled to the severance benefits or other considerations described
herein by virtue of this Agreement.

(c) Definition of Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any of the following, provided such
occurrence is also a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, in each case as those terms are defined in Treasury Regulation
Section 1.409A-3(i)(5)(v), (i) the closing of a merger, consolidation,
liquidation or reorganization of the Company into or with another company or
other legal person, after which merger, consolidation, liquidation or
reorganization the capital stock of the Company outstanding prior to
consummation of the transaction is not converted into or exchanged for or does
not represent more than 50% of the aggregate voting power of the surviving or
resulting entity; (ii) the direct or indirect acquisition by any person (as the
term “person” is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of more than 50% of the voting capital stock of the
Company, in a single or series of related transactions; or (iii) the sale,
exchange, or transfer of all or substantially all of the Company’s assets (other
than a sale, exchange, or transfer to one or more entities where the
stockholders of the Company immediately before such sale, exchange or transfer
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the entities to which the assets were transferred).

(d) Definition of Cause. For purposes of this Agreement, “Cause” shall mean:
(i) the conviction of the Executive by a court of competent jurisdiction of, or
the pleading of guilty or nolo contendere to, any felony or any crime involving
moral turpitude; (ii) gross negligence, breach of fiduciary duty or material
breach of any confidentiality, non-competition or developments agreement or
covenant in favor of the Company; (iii) the Executive shall have willfully and
continually failed to substantially perform the Executive’s duties with the
Company after a written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties pursuant to the disciplinary procedures of the Company, and such failure
of substantial performance shall have continued for a period of thirty (30) days
after such written demand; (iv) the Executive has been chronically absent from
work (excluding vacations, illnesses or leaves of absences); (v) the commission
by the Executive of an act of fraud, embezzlement or misappropriation against
the Company; or (vi) the Executive shall have refused, after explicit notice, to
obey any lawful resolution or direction by the Board which is consistent with
his or her duties as an officer of the Company.

 

5



--------------------------------------------------------------------------------

(e) Definition of Disability. For purposes of this Agreement, “Disability” means
an independent medical doctor (selected by the Company’s health or disability
insurer) has certified that the Executive has, for six (6) months consecutive or
nonconsecutive in any twelve (12) –month period, been disabled in a manner that
seriously interferes with his or her ability to perform his or her
responsibilities as an employee of the Company. Any refusal by the Executive to
submit to a medical examination for the purpose of certifying disability shall
be deemed to constitute conclusive evidence of the Executive’s Disability.

(f) No Mitigation or Offset. The Executive shall not be required, as a condition
of receiving any payments or benefits under this Agreement, to seek or obtain
any other employment after termination of employment hereunder or to take any
steps to reduce the amount of any payment or benefit described in this
Agreement. Further, the amount of any payment or benefit provided in this
Agreement shall not be reduced by any compensation earned by the Executive as a
result of any employment by another employer.

(g) Timing of Payments and Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
the Executive’s employment terminates, the Executive is a “specified employee,”
as defined below, any and all amounts payable under this Agreement on account of
such separation from service that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) -month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”).

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

 

6



--------------------------------------------------------------------------------

(iv) It is the intent of the parties hereto that the payments under this
Agreement comply with (or be exempt from) Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted in accordance
therewith. In no event, however, shall the Company have any liability relating
to the failure or alleged failure of any payment or benefit under this Agreement
to comply with, or be exempt from, the requirements of Section 409A.

(h) Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) of the Company. The Company shall require any such successor to
assume this Agreement expressly and to be bound by the provisions of this
Agreement as if such successor were the Company and for purposes of this
Agreement, any such successor of the Company shall be deemed to be the “Company”
for all purposes.

(i) No Employment Agreement; Effect on Other Agreements. Nothing in this
Agreement shall create any obligation on the part of the Company or any other
person to continue the employment of the Executive, and nothing herein shall
affect the Executive’s obligations under any non-competition, confidentiality,
option or similar agreement between the Company and the Executive currently in
effect or which may be entered into in the future.

(j) Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it must withhold pursuant to any applicable law or regulation.

(k) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by
single-arbitrator arbitration in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Each party shall bear the cost of its or
his or her, respectively, own legal fees in connection with such dispute.

(m) Governing Law; Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. This
Agreement constitutes the entire Agreement between the Executive and the Company
concerning the subject matter hereof and supersedes any prior negotiations,
understandings, or agreements concerning the subject matter hereof, whether oral
or written, [including the Prior Agreement,] and may be amended or rescinded
only upon the written consent of the Company and the Executive. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
other provisions of this Agreement and this Agreement shall be construed and
reformed to the fullest extent possible. The Executive may not assign any of his
or her rights or obligations under this Agreement; the rights and obligations of
the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company. This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

(n) Section 280G.

(i) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive from the Company, or otherwise,
contingent on an event covered by Section 280G(b)(2)(A)(i) of the Code
(collectively, the “Transaction Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
Section 3(m), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Executive shall be entitled to receive, whichever
of the following that results in the greater amount payable to him or her on an
after-tax basis: (1) payment in full of the entire amount of the Transaction
Payment (a “Full Payment”), or (2) payment of only a part of the Transaction
Payment so that the Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account all applicable federal, state
and local income and employment taxes and the Excise Tax. If a Reduced Payment
is made, (x) Executive shall have no rights to any additional payments and/or
benefits constituting the Transaction Payment, and (y) reduction in payments
and/or benefits shall occur in the manner that results in the greatest economic
benefit to Executive as determined in this paragraph, to the extent permitted by
Section 409A. If more than one method of reduction will result in the same
economic benefit, the portions of the Payment shall be reduced pro rata, to the
extent permitted by Section 409A.

(ii) The Company shall engage an independent registered public accounting firm
to make all determinations required to be made under this Section 3(m), and
shall bear all reasonable expenses with respect thereto. The independent
registered public accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Executive. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to the
Transaction Payment (whether or not by reason of payment to the Executive of a
Reduced Payment), it shall furnish the Company and Executive with detailed
supporting calculations of its determination that no Excise Tax will be imposed
with respect to the Transaction Payment. All good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Executive.

(o) Counterparts. This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages), and by different parties on
separate counterparts each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

WATERS CORPORATION By:       Name:   Title:

 

THE EXECUTIVE By:    

 

9